DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first opening; second opening; heating element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 as best understood and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ostrander (US 2017/0112188).
As per claim 1: Ostrander discloses a cartridge comprising: an enclosure (as shown in fig. 1; wherein the pliable sheet 1 is a wrapper with adhesive strip 4); and an inhalable substance (as emphasized smokable substance) enclosed by the enclosure (the wrapper), wherein the enclosure comprises the same or similar combustion properties as the inhalable substance (see Para. [0024]; wherein the wrapper/pliable sheet can be formed as a rolling paper or wrapper in a variety sizes; and the thinner sheets burn slower and impart less taste to the smoking experience, thicker sheets, conversely are easier to roll and have superior durability), and wherein the inhalable substance (smokable substance) is packed such that sufficient airflow is achieved when vaporizing or burning the inhalable substance into a gaseous version (see Para. [0005-0006]; wherein when vaporizing/burning the users can inhale the smoke from the smokable substance with the wrapper).

As per claims 2-5: Ostrander discloses the cartridge, wherein the inhalable substance (smokable substance) comprises tobacco, marijuana, or atomized medicine; and wherein the enclosure comprises a biodegradable substance (see Para. [0006]; wherein there are rolling papers which are sourced form hemp); and wherein the biodegradable substance comprises hemp paper, hemp cloth, cannabis paper, cannabis cloth, leaf paper, or leaf cloth (see Para. [0006]; and wherein the enclosure is a wrapper (as emphasized above).

Claim(s) 1-5; 11-15; and 21 as best understood and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bowen et al. (US 2017/0181468).
30 may comprise a permeable pouch containing a smokable material).

As per claims 2-5; 12-15: Bowen discloses the cartridge 30; wherein the inhalable substance comprises tobacco, marijuana, or atomized medicine (see Para. [0051]); and wherein the enclosure comprises a biodegradable substance (see Para. [0064; 0072]); and wherein the biodegradable substance comprises hemp paper, hemp cloth, cannabis paper, cannabis cloth, leaf paper, or leaf cloth (see Para. [0061]; wherein the wrapped cartridge allows for the easy insertion and disposal of smokeable material (e.g., tobacco material, botanicals, or any other smokeable material herein) without creating a mess, while the perforations allow the formed vapor to be released); and wherein the enclosure is a wrapper 32.

As per claim 11: Bowen discloses an apparatus (see figs. 1-3) comprising: a vaporizer (see fig. 2; wherein the device 10 comprises a cartridge) comprising a chamber 15 and a heating element 16; and a cartridge 30 comprising an enclosure 32 and an inhalable substance 31, wherein the enclosure 32 comprises the same or similar combustion properties as the inhalable substance 31 (see Para. [0061; 0064; 0072]; wherein any material may be used for the wrapper, provided that when heated to the operating temperature, it does not produce significant amounts of harmful gases; and cartridge 30 may comprise a permeable pouch containing a smokeable material)., wherein the chamber 15 receives the cartridge 30, wherein the heating element 16 applies heat to the inhalable substance through the enclosure 32 to vaporize or burn the inhalable substance 31, and wherein the inhalable substance 31 is packed such that sufficient airflow is achieved when vaporizing or burning the inhalable substance into a 31, enclosed in a wrapper 32, with perforations 33, and aeration wells 34).

As per claim 21: Bowen discloses a method comprising: packing an inhalable substance 31 such that sufficient airflow is achieved when vaporizing or burning the inhalable substance into a gaseous version (see Para. [0058]; wherein pouch may be permeable to gases (e.g., air, vapor generated from heating the smokeable material, etc.). The permeable pouch may allow air to access the smokeable material. The permeable pouch may allow an exit of a vapor generated from heating the smokeable material); wrapping an enclosure 32 around the inhalable substance 31 to create a cartridge 30 (see fig. 6), wherein the enclosure 32 comprises the same or similar combustion properties as the inhalable substance 31 (see Para. [0064]; wherein any material may be used for the wrapper, provided that when heated to the operating temperature, it does not produce significant amounts of harmful gases); inserting the cartridge 31 into a vaporizer (see fig. 2; wherein the device comprises a vaporization chamber 15 of a heater 16) and applying heat to the enclosure 32 and the inhalable substance 31 of the cartridge 30 to vaporize or burn the inhalable substance (in order to generate the aerosol to the users).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Ostrander (US 2017/0112188).

Although, Ostrander does not teach the above limitation. However, a person having ordinary skill in the art would know that the teaching such as an enclosure with the structures above is well known, common knowledge and commonly used everywhere nowadays such as an envelope, a cardboard box, a cupcake box etc. in order to provide a secure, stable and reliable container, a receptacle, a holder as needed. Furthermore, the enclosure structure as mention from the instant invention is not new and can be seen in daily live.
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the cartridge taught by Ostrander such that the enclosure comprises: a bag having a first opening and a second opening; a first tab sealing a first opening; and a second tab sealing the second opening taught by the instant invention because such a structure of the enclosure as recited is well known, common knowledge and commonly used everywhere nowadays.

As per claims 7-9: Ostrander discloses the cartridge, comprising: an enclosure (as shown in fig. 1; wherein the pliable sheet 1 is a wrapper with adhesive strip 4). However, Ostrander does not explicitly disclose wherein the enclosure comprises: a fillable cartridge having an opening; a closure mechanism configured to open and close the opening; and a fastener configured to open or seal the closure mechanism; and wherein the closure mechanism is a drawstring configured to be cinched by the fastener to close the opening; and wherein the inhalable substance is inserted into the fillable cartridge by a user.
	Although, Ostrander does not teach the above limitation. However, a person having ordinary skill in the art would know that the teaching such as an enclosure with the structures above is well known, common knowledge and commonly used everywhere nowadays such as a jewelry bags, a drawstring bag etc. in order to provide a secure, stable and reliable storage as needed. Furthermore, the purpose of it is to store, contain, hold and secure within the enclosure wherein the inhalable is inserted within.
. 

Claims 6-9; and 16-19 as best understood and are rejected under 35 U.S.C. 103 as being unpatentable over Bowen et al. (US 2017/0181468).
As per claims 6; and 16: Bowen discloses the cartridge, with the enclosure 32 comprises: a bag (see Para. [0056]; wherein the cartridge may comprises a wrapper, a permeable ouch or a perforated container). However, Bowen does not explicitly disclose a bag having a first opening and a second opening; a first tab sealing a first opening; and a second tab sealing the second opening. 
On the other hand, Bowen discloses the cartridge may comprises a wrapper, a permeable pouch or a perforated container and the pouch structure (see Para. [0058]). However, a person having ordinary skill in the art would know that having a bag/pouch structure as recites above could be seen such as an envelope, a cardboard box, a cupcake box etc. and is well known, common knowledge and commonly used in everyday in order to provide a secure, stable and reliable container, a receptacle, a holder as needed. 
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the cartridge taught Bowen such that the enclosure comprises: a bag having a first opening and a second opening; a first tab sealing a first opening; and a second tab sealing the second opening taught by the instant invention because such a structure of the enclosure as recited is well known, common knowledge and commonly used everywhere nowadays to provide and be able to secure materials in a container, storage as needed.


On the other hand, Bowen discloses the cartridge may comprise a wrapper, a permeable pouch or perforated container to store, contain or to hold inhalable substances. Although, Bowen does not mention in detail structure of the wrapper/pouch/bag as recited. However, a person having ordinary skill in the art would know that the teaching such as an enclosure with the structures above is well known, common knowledge and commonly used everywhere nowadays such as a jewelry bags, a drawstring bag etc. in order to provide a secure, stable and reliable storage as needed. Furthermore, the purpose of it is to store, contain, hold and secure within the enclosure wherein the inhalable substance is inserted within.
In conclusion, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further modify the cartridge taught Bowen such that a fillable cartridge having an opening; a closure mechanism configured to open and close the opening; and a fastener configured to open or seal the closure mechanism; and wherein the closure mechanism is a drawstring configured to be cinched by the fastener to close the opening taught by the instant invention because such a structure of the fillable cartridge as recited is well known, common knowledge and commonly used nowadays to provide and be able to secure materials in a container, storage as needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831